Title: Enclosure: Heckewelder’s Memorandum on the Logan Affair, 28 April 1798
From: Heckewelder, John
To: 


          EnclosureHeckewelder’s Memorandum on the Logan Affair
          
          Communication (Confidential)
          In the Spring of the Year 1774—at a time when in the interior parts of the Indian Country all seemed Peace & Tranquil, the Villages on Muskingum were suddenly allarmed by 2 Runners (Indians) who reported: “that the big Knifes (Virginians) had attacked the Mingo Settlement on Ohio, & butchered even the Women with their Children in their Arms—and that Logans family were among the Slain.  A day or 2 after this several Mingoes made their appearance, among whoom were one or two Wounded, who had in this manner effected their escape. Exasperated to a high degree—after relating the particulars of this transaction, (which for humanity sake I forbear mentioning.)—after resting some time on the treachery of the big Knifes—of their Barbarity to those who are their friends, they gave a figurative description of the perpetrators, & Named Cressap, as having been at the head of this Murdering Act. They made mention of Nine being killed, & two wounded, & were prone to take revenge on any Person of a white Colour, for which reason, the Missionaries had to shut  themselves up during their stay. From this time, terror daily encreased—The exasperated friends & Relations of these murdered Women & Children, with the Nations to whoom they belonged passed & repassed thro the Villages of the quiet Delaware Towns in search of White People, making Use of the most abusive Language to these (the Delawares) since they would not join in taking revenge—Traders had either to hide themselves, or try to get out of the Country the best way they could, & even at this time, they yet found such true friends among the Indians, who, at the risk of their own Lives, conducted them, with the best part of their Property to Pittsburg, altho’ (shameful to relate) these Benefactors were on their return from this Mission, way laid, & fired upon by Whites, while crossing Big Beaver in a Canow, & had one Man, a Shawnee, named Silverheels, (a Man of Note in his Nation) Wounded in the Body. This exasperated the Shawnees so much so that they, (or at least a great part of them) immediately took an active part in the cause; & the Mingoes, (nearest connexted with the former,) became unbounded in their Rage. A Mr. Jones, Son to a respectable family of this Neighborhood (Bethlehem) who was then on his passage up Muskingum with two other Men was fortunately espied by a friendly Indian Woman, at the falls of Muskingum who thro motives of Humanity alone, informed Jones of the Nature of the times, & that he was running right in the hands of the enraged—& put him on the way, where he might perhaps escape the Vengeance of the stroling Parties. One of Jones’s Men, fatiegued by travelling in the Woods, declared he would rather Die, than remain longer in this Situation, & hitting accidentally on a Path, he determined to follow the same—few hundred Yards decided his fate. He was met by a party of about 15 Mingoes, (& as it happened, almost within sight of White-Eyes Town) Murdered, & cut to pieces, & his Limbs & flesh stuk up on the Bushes. White-Eyes on hearing the Scalp Halloo, ran immediately out with his Men to see what the matter was, & finding the mangled Body in this Condition, gathered the whole & buried it. But next day, when some of the above Party found on their return the Body interred: they instantly tore up the Ground, & endeavoured to destroy or scatter about the Parts at a greater distance. White-Eyes, with the Delawares watching their motions, gathered & interred the same a second time. The War party finding this out, ran furiously into the Del. Village, exclaiming against the conduct of these People—setting forth the cruelty of Cressap towards Women & Children, & declaring at the same time, that they would, in consequence of this cruelty, serve every White Man they should meet with in same manner. The Delawares, by the care & industry of their Chieffs, succeeded amazingly in quieting the minds of their Nation, & much credit is due to some private Individuals at Pittsburg for their exertions to bring about an accomodation. A Mr. Duncan of that place, at the risk of his Life, undertook to carry a Message with Captn. White-Eyes to the Enemy, but on his way between Cooshachking & Waketameki, he was fired at, & compelled to make his escape the best way he could. White Eyes’s conduct on this as well as every other occasion in this affair does him honor. Times grew worse & worse—War parties went out & took Scalps & Prisoners, & the latter, in hopes it might be of service in saving their Lives, exclaimed against the barbarous Act which gave rise to these troubles, & against the Perpetraters. The Name, of Greathouse was mentioned as having been an accomplice to Cressop. So detestable became the latter Name among the Indians, that I have frequently heard them apply it to the worst of things, also, in quieting and stilling their Children I have heard them say: hush! Crissop  will fetch You; whereas otherwise, they name the Owl.  The Warriors having afterwards bent their course more towards the Ohio & down the same; Peace seemed with Us already on the return, & this became the case soon after the decided Battle fought on Conhawa.  Traders now returning into the Indian Country again, related the Story of the above mentioned Massacree, after the same manner, & with the same words we had heard it related hitherto. So the report remained, & was believed by all who resided in the Indian Country—So it was represented, numbers of times in the Peacable Delaware Towns by the Enemy—So the Christian Indians were continually told they would one Day be served—With this impression a petty Chieff hurried all the way from Wabash in 1779 to take his relations (who were living with the peacable Delawares near Coshachking) out of the reach of the big Knifes, in whose friendship he nevermore would place any confidence—And when this Man found, that his numerous Relations, would not break friendship with the Americans, nor be removed; he took two of his relations (Women) off by force, saying: “The whole Crop shall not be destroyed; I will save Seed out of it for a new Crop,” alluding to, & repeatingly reminding these of the Murder of the family of Logan, who he said had been real friends to the Whites & yet were most cruelly Murdered by them. (It turned out in end as he had predicted.) Such was also the Language of 80 Warriors in the Year 1781 in Apr. to the Christn. Indians on Muskingum, all cruelties heretofore committed by Whites on harmless, friendly Indians were represented to these People in order to induce them to move off while it was yet time; and when they could not prevail upon them to stir, they being told, they were not concious of Guilt, & therefore had nothing to fear—they returned again in August same Year, with their Number encreased to upwards of 300, determined, that if they would not be removed this time, they should be killed on the Spot. Yet, before they took rash measures, they spent 22 days in representing facts of the most cruel kind committed by Whites on Innocent, harmless Indians, mentioning the Names of the ringleaders of these Gangs, and declaring there was no faith to be placed in the big Knifes. (NB by this time all the Americans were called big Knifes)—They prognosticated how they would one day be rewarded for their friendship, but the latter remaining unshaken, they took off evry Soul by force, after first having made the Missionaries Prisoners, & robbed them of all they had. They were left in upper Sandusky thro the Winter, where they lived in the greatest Poverty immaginable—The Barbarous Massacree committed on upwards of 90 Christian Indians, (the greatest part Women & Children) in the Spring of the Year 1782 on Muskingum, I pass over in silence—In Detroit where I arrived the same Spring, the report respecting the Murder of the Indians on Ohio, (amongst whoom was Logans family,) was the same as related above; & on my return to the United States in the fall of 1786—& from that time—whenever & wherever in my presence, this subject was the topic of Conversation: I found, the report still the same, vizt: that a Person, bearing the Name of Cressop was the author or perpetrator of this Deed.
          Note. In relating the above reports, I have, for truth sake, made use of the same Words & expressions uttered by the Parties. Much abusive Language by Indians on the Name & Character of the Man in question, I have, for decency’s sake, omitted. That the Virginians had, long since, by means of their wearing Swords been universally called big Knifes, or more properly long Knifes, is, I  imagine generally known. From the commencement of the American Revolution the People througought the U. States are called big Knifes by them.
          John Heckewelder
          Logan was the seccond Son of Shikéllemus, a celebrated Chieff of the Cajuga Nation. This Chieff, on account of his attachment to the English Government was of great service to the Country. Having the confidence of all the 6 Nations, as well as that of the English, he was very useful in settling disputes &c &c. He was highly esteemed by Conrad Weisser Esqr. (an Officer for Government in the Indian Department) with whoom he acted conjunctly; & was faithful unto his Death. His residence was at Shamokin, where he took great delight in acts of hospitality to such of the White People, whose Business led them that Way—His Name & fame was so high on record: that Count Zinzendorf, when in this Country in 1742, became desirous of seeing him, & actually visited him at his House in Shamokin.
          About the Year 1772 Logan was introduced to me by an Indian friend, as Son to the late reputable Chieff Shikellemus—& as a friend to the White People. In the course of conversation, I thought him a Man of superior talents, than Indians generally were. The subject turning on vice & immorality, he confessed his too great share of this, especially his fondness of Liquor—He exclaimed against the White People, for imposing Liquors upon the Indians—He otherwise admired their ingenuity—spoke of Gentlemen; but observed, the Indians unfortunably had but seldom these as their Neighbours &c. He spoke of his friendship to the White People—wished always to be a Neighbour to them—intended to settle somewhere on Ohio below big Beaver—was, (to the best of my recollection) then encamped at the Mouth of this River, (Beaver)—urged me to pay him a Visit &c. Note. I was then, living at the Moravian-Town on this River, in the Neighbourhood of Cuskuskee.  In Apr. 1773, while on my passage down the Ohio for Muskingum: I called at Logan’s Settlement, where I recieved evry civility I could expect from such of the family as were at home.
          Indian reports concerning Logan, after the Death of his family ran to this: that he exerted himself during the Shawnee War, (then so called) to take all the revenge he could, declaring he had lost all confidence to the White People—At the time of Negociation, he declared his reluctance in laying down the Hatchet, not having (in his Opinion) yet taken ample Sattisfaction—Yet, for the sake of the Nation, he would do it. His expressions from time to time, denoted a deep Melancholy. Life, (said he) had become a Torment to him—He knew no more what pleasure was—He thought it had been better, if he had never existed. &c &c. Report further stated: that he became in some measure delirious—declared he would kill himself—went to Detroit—drank very freely & did not seem to care what he did; & what became of himself. In this condition he left Detroit, & on his way between that place and Miami, was murdered. In Oct. 1781, (while as Prisoner on my way to Detroit,) I was shown the spot where this shall have happened.
          
            John Heckewelder
          
          
            
   
   The preceding account of Shikéllemus, (Logans Father) is coppied from Manuscrips of Revd. C. Pyrlæus, written between the Years 1741–1748.


          
          
            
   
   See G. H. Loskiel’s history of the Mission of the United Brethren &c. Part II. Chap. II. page 31.


          
          
        